Citation Nr: 1451436	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post right nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



REMAND

The Veteran served on active duty from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2014, the Executive in Charge at the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2002).  (This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.)  

The Veteran primarily contends that he experiences various urinary symptoms and that these symptoms are indicative of a worsening of his service-connected kidney disability.  He was afforded a VA examination in October 2008 to assess the severity of the service-connected kidney disability and he reported during the examination that he experienced symptoms such as increased urinary frequency, urinary hesitancy, weak urine flow, and urinary incontinence.

The physician who conducted the October 2008 VA examination opined that the Veteran's urinary incontinence was most likely not related to his service-connected status post right nephrectomy.  There was no further explanation or rationale provided for this opinion.

The October 2008 opinion is insufficient because it is not accompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  As the Veteran's primary contention is that his urinary symptoms are part of his service-connected kidney disability, a remand is necessary to afford him a new VA examination to assess the severity of the kidney disability and to obtain a new opinion as to whether his claimed urinary symptoms are related to the service-connected kidney disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In his December 2009 notice of disagreement, the Veteran reported that he received relevant treatment at the VA Medical Center in San Antonio, Texas on various dates in July, August, and October 2009.  The most recent VA treatment records in the file are contained in the San Antonio Vista electronic records system and are dated to August 2008.  Thus, it appears that there are additional treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment for a kidney disability and its residuals (to include any associated urinary problems) contained in the San Antonio Vista electronic records system and dated from August 2008 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected status post right nephrectomy.  All indicated tests and studies shall be conducted.

The examiner shall report the nature and extent of any current renal dysfunction, to include the frequency and persistence of any albuminuria, the presence of any edema, the extent of decrease of function of the kidney or other related organ systems (especially cardiovascular), blood pressure readings and the nature of any treatment for hypertension, BUN and creatinine levels, the presence and extent of any lethargy, weakness, anorexia, weight loss, or limitation of exertion, and the frequency of any required dialysis.

The examiner shall also report the nature and extent of any voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection.  The examiner should specifically indicate which, if any, of the voiding or urinary symptoms are traceable to the service-connected kidney disability.  If any symptom complained of by the Veteran is not found to be due to service-connected kidney disability, the examiner should explain why.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his service-connected kidney disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  The AOJ shall undertake any additional evidentiary development suggested by any newly received evidence.  If the benefit sought remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

